Citation Nr: 0218359	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 40 percent 
disabling for gouty arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
February 1993.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the benefit sought 
on appeal.

In the veteran's February 2001 substantive appeal, he 
raised claims for lower back inflexibility and ulcers due 
to his service connected gouty arthritis.  The matters are 
not properly before the Board at this time.  As such, they 
are hereby referred to the RO for appropriate development 
and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's gouty arthritis is productive of 
incapacitating exacerbations over prolonged periods.


CONCLUSION OF LAW

The criteria for an initial 60 percent disability 
evaluation for gouty arthritis have been met. 38 U.S.C.A.  
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.321, Part 4, including § 4.71a, Diagnostic Code 5002 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Initially the Board notes that consideration has been 
given to the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)].  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  The VCAA is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Except for provisions 
pertaining to claims to reopen based upon the submission 
of new and material evidence, which are not applicable in 
the instant case, the implementing regulations are also 
effective November 9, 2000.  In this case, the regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim].

The current standard of review for all claims is as 
follows.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  

In the February 2001 statement of the case (SOC) and April 
2002 supplemental statement of the case (SSOC), the RO 
denied the veteran's claim based on the substantive 
merits, in accordance with the standard of review 
articulated in this decision.  The Board finds, therefore, 
that the RO has adjudicated the veteran's claim under the 
correct standard.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  VA has a duty to notify the claimant 
and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 [now codified as 
amended at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied.  Review of the record shows that 
in a March 2001 VCAA letter, the RO outlined the evidence 
necessary to support the veteran's increased rating claim.  
Further, the rating criteria necessary to warrant an 
increased rating were provided in the February 2001 SOC 
and April 2002 SSOC. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  
The veteran's service medical records and service 
personnel records have been associated with the claims 
folder.  VA outpatient treatment records dated between 
August 1996 and May 2001 have also been obtained.  The 
veteran was afforded a VA examination in connection with 
his claim in May 2000. 

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his claim.  While the veteran indicated in his 
February 2001 substantive appeal that he would be 
gathering and submitting evidence, the Board would note, 
as does the veteran's representative in their October 2002 
Statement of Accredited Representative in Appealed Case in 
lieu of VA Form 646, the veteran was referring to evidence 
in support of claims for lower back inflexibility and 
ulcers.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In 
sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) ("Both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  
Therefore, there is no reasonable possibility that any 
further development could substantiate the claim.  
Accordingly, the Board will address the merits of the 
veteran's claim.

Laws and regulations

The veteran is appealing the original assignment of a 40 
percent disability evaluation following an award of 
service connection for gouty arthritis.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential in determining the level of current 
impairment that the disability is considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.

Analysis

The pertinent history is as follows.  In a July 2000 
rating decision, the veteran was granted service 
connection for gouty arthritis and a 40 percent disabling 
rating was assigned from November 1999.  The veteran 
disagreed with the 40 percent rating, and initiated this 
appeal. 

The veteran's gouty arthritis is currently rated under 
38 C.F.R. § 4.71a, diagnostic code 5002, as 40 percent 
disabling.  A 60 percent evaluation is warranted for 
rheumatoid arthritis as an active process, that is less 
than the criteria for 100 percent but with weight loss and 
anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  A 
100 percent evaluation is assigned for rheumatoid 
arthritis as an active process with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the veteran's gouty 
arthritis more closely approximates the criteria for the 
next higher 60 percent rating, and there is no basis for a 
higher evaluation at this time.  In this regard, the 
objective clinical evidence record shows that upon VA 
examination in May 2000, the veteran indicated that he had 
flare-ups of pain in his feet and knees that would last 1 
to 10 days which occurs every 3 to 4 weeks.  He also 
indicated that 2 to 3 times per year he had flare-ups 
severe enough causing him to miss several days of work.  
He informed the examiner that his feet were always sore.  
He stated that he was unable to run because of painful 
knees and ankles.  

Upon physical examination, he had tenderness in both 
knees.  The knees were found to flex from 0 to 135 degrees 
without pain but with mild weakness to extensive 
resistance.  Examination of the ankles revealed swelling 
of the left ankle only.  Both ankles had dorsiflexion to 
30 degrees and plantar flexion to 45 degrees without pain.  
There was some weakened movement on stressing of the left 
ankle. There was considerable swelling over the 
metatarsophalangeal joints of both feet.  There was 
swelling over the tarsal joints of both feet, particularly 
on the dorsum.  These areas were tender and painful.  Any 
motion of the toes or of the feet caused pain.  There was 
weakness noted on resistance.  Pain was throughout all 
motion of the feet and toes. The veteran was diagnosed 
with: acute and chronic severe gouty arthritis involving 
the knees, ankles and feet; moderate arthritis of the 
knees and ankles; and severe arthritis of the feet and 
toes.  The examiner concluded that the veteran's disorder 
was progressive and he was significantly restricted by 
this disease. 

While VA outpatient treatment records dated between August 
1996 and May 2001 show that the veteran's gouty arthritis 
was either under good control or well controlled, the 
Board notes that the veteran complained of flare-ups in 
April 1999, December 1999, January 2000, and May 2001.  In 
addition, these records showed edema of the right ankle 
and significant pain of the left knee and ankle in April 
1999.   

With any form of arthritis, painful motion is an important 
factor of the disability. 
See 38 C.F.R. § 4.59.  In the instant case, there was 
objective evidence of painful motion and swelling.  In 
light of the veteran's credible complaints of pain, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, were also 
considered and are reflected in the increased rating.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).   Therefore, resolving all benefit 
of the doubt in favor of the veteran, a 60 percent 
disability rating for gouty arthritis shall be assigned. 
See 38 C.F.R. §§ 4.3,4.7.   There is no objective evidence 
of record to support a 100 percent evaluation; i.e. the 
veteran has not been found to be totally incapacitated due 
to his gouty arthritis.

The Board has considered the severity of the veteran's 
service-connected gouty arthritis during the entire period 
from the initial assignment of a 40 percent rating to the 
present time.  See Fenderson, supra. Should the veteran's 
disability picture change in the future, he may be 
assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than that noted above.  

The evidence does not reflect that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. 

App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an initial 60 percent evaluation for gouty 
arthritis is granted, subject to controlling regulations 
affecting the payment of monetary awards.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

